Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art for reasons of record concerning the combination of filter media characteristics recited. The 35 U.S.C. 101 double patenting rejection over patent 10,874,962 has been dropped in view of applicant’s arguments concerning recitation of a different mean pore size range. The Terminal Disclaimer filed on 05/18/2022 over patents 10,874,962 and 10,155,186 has been approved, thus mitigating an Obviousness Double Patenting rejection against the claims based on either of these patents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/19/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778